Citation Nr: 9931042	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  99-13 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Eligibility for Department of Veterans Affairs (VA) benefits.


INTRODUCTION

The service department has not certified any service for the 
appellant.

This appeal arises from a January 1999 determination of the 
VA regional office (RO), in which the RO determined that the 
appellant was not eligible for VA benefits because he had no 
recognized service.


FINDING OF FACT

The service department has certified that the veteran had no 
recognized service.



CONCLUSION OF LAW

The appellant's claim for eligibility for VA benefits lacks 
legal merit.  38 C.F.R. §§ 3.9, 3.203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of the Department of 
Veterans Affairs the document is genuine and the information 
contained in it is accurate. 38 C.F.R. § 3.203(a) (1998).

The Court has held that the "VA is prohibited from finding, 
on any basis other than a service department document, which 
VA believes to be authentic and accurate, or service 
department verification, that a particular individual served 
in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).

In addition, "service department findings are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  Id.; see also Manlincon v. West, 12 Vet App 238 
(1999); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

The provisions of 38 C.F.R. 3.9(a) provide that:

For a Regular Philippine Scout or a 
member of one of the regular components 
of the Philippine Commonwealth Army while 
serving with Armed Forces of United 
States, the period of active service will 
be from the date certified by the Armed 
Forces as the date of enlistment or date 
of report for active duty whichever is 
later to date of release from active 
duty, discharge, death, or in the case of 
a member of the Philippine Commonwealth 
Army June 30, 1946, whichever was 
earlier. 

In this case, the appellant has submitted copies of records 
purportedly from a unit of the Philippine Commonwealth Army, 
which list the appellant as serving with that organization in 
July 1945 and being discharged in October 1945.  He has also 
submitted a statement from a person who reportedly served 
with the appellant.  

However, the service department has certified that the 
appellant had no recognized service with the Philippine 
Commonwealth Army, including the recognized guerillas.  The 
evidence submitted by the appellant cannot, as matter of law, 
serve to establish qualifying service given the service 
department's certification that the appellant had no 
qualifying service, because VA is bound by the service 
department's certifications.  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992); 38 C.F.R. § 3.9 (1999).

To avoid confusion, in a case such as this one, where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Cf. Fed. R. Civ. P. 12(b)(6) ("failure to state a claim 
upon which relief can be granted").  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Giancaterino v. Brown, 7 Vet. 
App. 555, 561 (1995) (construing Sabonis, supra). 



ORDER

Eligibility for VA benefits is not established.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

